Exhibit 10.2

###COMPANY_LOGO###

APTEVO THERAPEUTICS INC.
NONStatutory Stock OPTION AGREEMENT

Aptevo Therapeutics Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2018 Stock Incentive Plan.  The terms and conditions
attached hereto are also a part hereof.

Notice of Grant

Name of optionee (the “Participant”):

 ###PARTICIPANT_NAME###

Grant Date:

 ###GRANT_DATE###

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 ###TOTAL_AWARDS###

Option exercise price per Share:

 ###GRANT_PRICE###

 

Vesting Schedule:

###VEST_SCHEDULE_TABLE###

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

APTEVO THERAPEUTICS INC.

                                                            
Signature of Participant

 

                                                            
Street Address

By:     /s/ Jeffrey Lamothe                                    

Jeffrey Lamothe

Title: Senior Vice President, Chief Financial Officer, and Treasurer

                                                            
City/State/Zip Code

APTEVO THERAPEUTICS INC.

Nonstatutory Stock Option Agreement

Incorporated Terms and Conditions

1.                  Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant of an option to purchase, in whole or

 

--------------------------------------------------------------------------------

Exhibit 10.2

in part, on the terms provided herein and in the Company’s 2018 Stock Incentive
Plan (the “Plan”), the number of Shares set forth in the Notice of Grant of
common stock, $0.001 par value per share, of the Company (“Common Stock”), at
the exercise price per Share set forth in the Notice of Grant.  Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the Final
Exercise Date set forth in the Notice of Grant (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.                  Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth in the Notice of Grant.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.                  Exercise of Option.

(a)                Form of Exercise.  Each election to exercise this option
shall be in writing, in the form of the Stock Option Exercise Notice attached
as Annex A, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, or in such other form (which
may be electronic) as is approved by the Company, together with payment in full
in the manner provided in the Plan.  The Participant may purchase less than the
number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share.

(b)               Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, director or officer of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c)                Termination of Relationship with the Company.  If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition, non-solicitation, or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or any other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

(d)               Exercise Period Upon Death or Disability.  If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized
transferee), provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)                Termination for Cause.  If, prior to the Final Exercise Date,
the Participant’s employment or other relationship with the Company is
terminated by the Company for Cause (as defined in the Plan), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). The Participant’s employment shall be

 

--------------------------------------------------------------------------------

Exhibit 10.2

considered to have been terminated for Cause if the Company determines, within
30 days after the Participant’s resignation, that termination for Cause was
warranted. 

4.                  Withholding. 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.                  Transfer Restrictions; Clawback.

(a)                This option may not be sold, assigned, transferred, pledged
or otherwise encumbered by the Participant, either voluntarily or by operation
of law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this option shall be exercisable only by the
Participant.

(b)               In accepting this option, the Participant agrees to be bound
by any clawback policy that the Company may adopt in the future.

6.                  Provisions of the Plan.

(a)                Notwithstanding any language to the contrary in the Plan,
upon a Reorganization Event or a Change in Control Event (as defined in the
Plan), the Board shall have the discretion to take any of the actions set forth
in Section 10(b)(2) of the Plan, regardless of whether the awards are assumed or
substituted.  

 (b)                This option is subject to the provisions of the Plan
(including the provisions relating to amendments to the Plan), a copy of which
is furnished to the Participant with this option.


ANNEX A

APTEVO THERAPEUTICS INC.

Stock Option Exercise Notice

[Company Name]

[Company Address]

[Company Address]

 

 

Dear Sir or Madam:

I,                                               (the “Participant”), hereby
irrevocably exercise the right to purchase                        shares of the
Common Stock, $0.001 par value per share (the “Shares”), of Aptevo Therapeutics
Inc. (the “Company”) at $             per share pursuant to the Company’s 2018
Stock Incentive Plan and a stock option agreement with the Company dated
               (the “Option Agreement”).  Enclosed herewith is a payment of
$               , the aggregate purchase price for the Shares.  The certificate
for the Shares should be registered in my name as it appears below or, if so
indicated below, jointly in my name and the name of the person designated below,
with right of survivorship.

 

Dated:                                                            

 

--------------------------------------------------------------------------------

Exhibit 10.2

                                                            
Signature 
Print Name:

Address:

                                                           

                                                           

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

                                                           

 

 